DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 10,088,294 B2) which incorporates Kato (Marker Tracking and HMD Calibration for a Video-based Augmented Reality Conferencing System Hirokazu Kato; Proceedings of the 2nd IEEE and ACM International Workshop on Augmented Reality ‘99, pp.85-94, October 20-21, 1999 San Francisco), in view of Dal Mutto (US 2019/0364206 A1).

In claim 1, Moteki discloses a calibration system (Column 7 Lines 45-60 and Column 15 Lines 1-7) for calibrating fiducial markers (Column 15 Lines 1-20 “marker” Examiner notes that the method incorporated via Kato discloses multiple markers) relative to a workpiece (Column 5 Lines 20-35 “target device”), the calibration system comprising: the workpiece; the fiducial markers, wherein the fiducial markers comprise (i) one or more first fiducial markers fixed at one or more unknown locations on the workpiece (Column 15 Lines 1-35 “marker”, examiner considers the markers taken in different images to be at unknown locations)  and (ii) a plurality of calibration fiducial markers disposed at a plurality of known locations on the workpiece (Column 11 lines 58-67 “keyframe” also see Kato Fig. 7, markers are at fixed locations); one or more cameras (Fig. 4, 50) configured to acquire a set of images of the fiducial markers (Column 2 Lines 14-28 “image to image”), each image acquired from a different camera pose of a plurality of camera poses (Column 2 Lines 14-28); and a processor (See claim 8) configured to: receive, from the one or more cameras, the set of images (Column 5 Lines 37-52); estimate poses of the fiducial markers, wherein estimating the poses of the fiducial markers comprises, in each image of the set of images, estimating, for each fiducial marker that is visible in the image, a pose of the fiducial marker relative to the one or more cameras (Fig. 10 S303 and S304).
Moteki does not explicitly disclose formulate a pose graph comprising (i) nodes for the set of images and for the fiducial markers, (ii) the poses estimated for the fiducial markers, (iii) the plurality of calibration fiducial markers as landmarks with known poses, and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images; and solve the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints.
Dal Mutto teaches a pose graph (Fig. 3B) comprising (i) nodes for the set of images and for the fiducial markers (Par. 82, 89 and 106), (ii) the poses estimated for the fiducial markers (Par. 82, 86), (iii) the plurality of calibration fiducial markers as landmarks with known poses (Par. 82), and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images (Par. 106 “ranges” “confidence level”); and
solve the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints (Par. 8).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to disclose formulate a pose graph comprising (i) nodes for the set of images and for the fiducial markers, (ii) the poses estimated for the fiducial markers, (iii) the plurality of calibration fiducial markers as landmarks with known poses, and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images; and solve the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate system.

In claim 4 Moteki discloses wherein each image of the set of images includes at least one of the one or more first fiducial markers and at least one of the plurality of calibration fiducial markers in the same field of view of the one or more cameras (Fig. 10, S303-304 and S307).

In claim 5 Moteki does not explicitly disclose wherein formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images.
Dal Mutto teaches wherein formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images (Par. 106 “ranges” “confidence level”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate system.

In claim 6 Moteki does not explicitly disclose wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers.
Dal Mutto teaches wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers (Par. 106 “ranges” “confidence level”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate system.

In claim 7 Moteki discloses wherein the processor is further configured to: estimate the plurality of camera poses, wherein estimating the plurality of camera poses
comprises, for each image, estimating a camera pose from which the one or more cameras acquired the image by multiplying, for each calibration fiducial marker visible in the image, an estimated pose of the calibration fiducial marker relative to the one or more cameras by a respective transform associated with a known pose of the calibration fiducial marker relative to an origin of the workpiece (Column 10 Lines 1-45).
	Moteki does not explicitly disclose solve the pose graph to determine the plurality of camera poses that satisfy the set of constraints, wherein formulating the pose graph comprises formulating the pose graph comprising the plurality of camera poses that were estimated.
Dal Mutto teaches solve the pose graph to determine the plurality of camera poses that satisfy the set of constraints (Par. 82, 89 and 106), wherein formulating the pose graph comprises formulating the pose graph comprising the plurality of camera poses that were estimated (Par. 82, 89 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to solve the pose graph to determine the plurality of camera poses that satisfy the set of constraints, wherein formulating the pose graph comprises formulating the pose graph comprising the plurality of camera poses that were estimated, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate system.

In claim 8, Moteki discloses a method for calibrating fiducial markers (Column 7 Lines 45-60 and Column 15 Lines 1-20 “marker” Examiner notes that the method incorporated via Kato discloses multiple markers)  relative to a workpiece (Column 5 Lines 20-35 “target device”), the method compromising: receiving, by a processor (See claim 8), from one or more cameras (Fig. 4, 50), a set of images of the fiducial markers (Column 2 Lines 14-28 “image to image”), each image acquired from a different camera pose of a plurality of camera poses (Column 2 Lines 14-28), wherein the fiducial markers comprise (i) one or more first fiducial markers fixed at one or more unknown locations on the workpiece (Column 15 Lines 1-35 “marker”, examiner considers the markers taken in different images to be at unknown locations) and (ii) a plurality of calibration fiducial markers disposed at a plurality of known locations on the workpiece (Column 11 lines 58-67 “keyframe” also see Kato Fig. 7, markers are at fixed locations);
estimating, by the processor, poses of the fiducial markers, wherein estimating the poses of the fiducial markers comprises, in each image of the set of images, estimating, for each fiducial marker that is visible in the image, a pose of the fiducial marker relative to the one or more cameras (Fig. 10 S303 and S304).
Moteki does not explicitly disclose formulating, by the processor, a pose graph comprising (i) nodes for the set of images and for the fiducial markers, (ii) the poses estimated for the fiducial markers, (iii) the plurality of calibration fiducial markers as landmarks with known poses, and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images; and solving, by the processor, the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints.
Dal Mutto teaches formulating, by the processor, a pose graph (Fig. 3B) comprising (i) nodes for the set of images and for the fiducial markers (Par. 82, 89 and 106), (ii) the poses estimated for the fiducial markers (Par. 82, 89), (iii) the plurality of calibration fiducial markers as landmarks with known poses (Par. 82), and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images (Par. 106 “ranges” “confidence level”); and solving, by the processor, the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints (Par. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to disclose formulating, by the processor, a pose graph comprising (i) nodes for the set of images and for the fiducial markers, (ii) the poses estimated for the fiducial markers, (iii) the plurality of calibration fiducial markers as landmarks with known poses, and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images; and solving, by the processor, the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate method.

In claim 9, Moteki discloses wherein receiving the set of images of the fiducial markers comprises receiving the set of images such that each image of the set of images includes at least one of the one or more first fiducial markers and at least one of the plurality of calibration fiducial markers in the same field of view of the one or more cameras (Fig. 10, S303-304 and S307).

In claim 10, Moteki does not explicitly disclose wherein formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images.
Dal Mutto teaches wherein formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images (Par. 106 “ranges” “confidence level”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled wherein formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate method.
.
In claim 11 Moteki does not explicitly disclose wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers.
Dal Mutto teaches wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers (Par. 106 “ranges” “confidence level”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate method.

In claim 12 Moteki discloses estimating, by the processor, poses of the set of images, wherein estimating the poses of the set of images comprises, for each image, estimating a pose of the image by multiplying, for each calibration fiducial marker visible in the image, an estimated pose of the calibration fiducial marker relative to the one or more cameras by a respective transform associated with a known pose of the calibration fiducial marker relative to an origin of the workpiece; (Column 10 Lines 1-45).
	Moteki does not explicitly disclose solving, by the processor, the pose graph to determine poses of the set of images that satisfy the set of constraints, wherein formulating the pose graph comprises formulating the pose graph comprising the
poses estimated for the set of images.
Dal Mutto teaches disclose solving, by the processor, the pose graph to determine poses of the set of images that satisfy the set of constraints (Par. 82, 89 and 106), wherein formulating the pose graph comprises formulating the pose graph comprising the poses estimated for the set of images (Par. 82, 89 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled solving, by the processor, the pose graph to determine poses of the set of images that satisfy the set of constraints, wherein formulating the pose graph comprises formulating the pose graph comprising the poses estimated for the set of images, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate method.

In cliam 13, Moteki does not explicitly disclose controlling, by the processor, operation of a robotic device based on the poses of the one or more first fiducial markers.
Dal Mutto teaches controlling, by the processor, operation of a robotic device based on the poses of the one or more first fiducial markers (Par. 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that disclose controlling, by the processor, operation of a robotic device based on the poses of the one or more first fiducial markers based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate method.

In claim 14, Moteki discloses a non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device (Fig. 4, see claim 8), cause the computing device to perform operations comprising: receiving, from one or more cameras (Fig. 4, 50), a set of images of fiducial markers (Column 2 Lines 14-28 “image to image”), each image acquired from a different camera pose of a plurality of camera poses (Column 2 Lines 14-28), wherein the fiducial markers comprise (i) one or more first fiducial markers fixed at one or more unknown locations on a workpiece (Column 15 Lines 1-35 “marker”, examiner considers the markers taken in different images to be at unknown locations, Column 5 Lines 20-35 “target device”) and (ii) a plurality of calibration fiducial markers disposed at a plurality of known locations on the workpiece (Column 11 lines 58-67 “keyframe” also see Kato Fig. 7, markers are at fixed locations); estimating poses of the fiducial markers, wherein estimating the poses of the fiducial markers comprises, in each image of the set of images, estimating, for each fiducial marker that is visible in the image, a pose of the fiducial marker relative to the one or more cameras (Fig. 10 S303 and S304).
Moteki does not explicitly disclose formulating a pose graph comprising (i) nodes for the set of images and for the fiducial markers, (ii) the poses estimated for the fiducial markers, (iii) the plurality of calibration fiducial markers as landmarks with known poses, and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images; and solving the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints.
Dal Mutto teaches formulating a pose graph (Fig. 3B) comprising (i) nodes for the set of images and for the fiducial markers (Par. 82, 89 and 106), (ii) the poses estimated for the fiducial markers (Par. 82, 89), (iii) the plurality of calibration fiducial markers as landmarks with known poses (Par. 82), and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images (Par. 106 “ranges” “confidence level”); and solving the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints (Par. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to disclose formulating a pose graph comprising (i) nodes for the set of images and for the fiducial markers, (ii) the poses estimated for the fiducial markers, (iii) the plurality of calibration fiducial markers as landmarks with known poses, and (iv) a set of constraints comprising constraints between the plurality of calibration fiducial markers and the set of images; and solving the pose graph to determine poses of the one or more first fiducial markers that satisfy the set of constraints, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate system.
In claim 17 Moteki discloses wherein each image of the set of images includes at least one of the one or more first fiducial markers and at least one of the plurality of calibration fiducial markers in the same field of view of the one or more cameras (Fig. 10, S303-304 and S307).

In claim 18 Moteki does not explicitly disclose wherein formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images.
Dal Mutto teaches wherein formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images (Par. 106 “ranges” “confidence level”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to formulating the pose graph comprising the set of constraints comprises formulating the pose graph such that the set of constraints further comprises constraints between the one or more first fiducial markers and the set of images, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate system.

In claim 19 Moteki does not explicitly disclose wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers.
Dal Mutto teaches wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers (Par. 106 “ranges” “confidence level”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled wherein solving the pose graph comprises solving the pose graph based on the poses estimated for the fiducial markers and an associated uncertainty of each of the poses estimated for the fiducial markers, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate system.

In claim 20 Moteki discloses wherein the processor is further configured to: estimate the plurality of camera poses, wherein estimating the plurality of camera poses
comprises, for each image, estimating a camera pose from which the one or more cameras acquired the image by multiplying, for each calibration fiducial marker visible in the image, an estimated pose of the calibration fiducial marker relative to the one or more cameras by a respective transform associated with a known pose of the calibration fiducial marker relative to an origin of the workpiece (Column 10 Lines 1-45).
	Moteki does not explicitly disclose solve the pose graph to determine the plurality of camera poses that satisfy the set of constraints, wherein formulating the pose graph comprises formulating the pose graph comprising the plurality of camera poses that were estimated.
Dal Mutto teaches solve the pose graph to determine the plurality of camera poses that satisfy the set of constraints (Par. 82, 89 and 106), wherein formulating the pose graph comprises formulating the pose graph comprising the plurality of camera poses that were estimated (Par. 82, 89 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to solve the pose graph to determine the plurality of camera poses that satisfy the set of constraints, wherein formulating the pose graph comprises formulating the pose graph comprising the plurality of camera poses that were estimated, based on the teachings of Dal Mutto in order to allow the operator to determine whether further calibration is needed based on the confidence level (Dal Mutto Par. 106), thus leading to a more accurate system.

Claim(s) 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moteki which incorporates Kato, in view of Dal Mutto and in further view of Bordyn (US 20090240372 A1).
	In claim 2, Moteki does not explicitly disclose a plurality of brackets, each bracket configured to hold one of the plurality of calibration fiducial markers and having a dowel configured for insertion into a datum hole disposed in the workpiece.
Bordyn teaches a plurality of brackets, each bracket configured to hold one of the plurality of calibration fiducial markers and having a dowel configured for insertion into a datum hole disposed in the workpiece (Par. 52 “dowels”, “dowel holes”, “mount”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a plurality of brackets, each bracket configured to hold one of the plurality of calibration fiducial markers and having a dowel configured for insertion into a datum hole disposed in the workpiece as taught by Bordyn in the combination of Moteki and Dal Mutto in order to mount the markers (Borydn Par. 52) as a matter of design choice.

In claim 3, Moteki in view of Dal Mutto and Borydn disclose all of claim 2. Moteki does not explicitly disclose wherein the plurality of brackets are disposed in datum holes in the workpiece.
Borydn teaches wherein the plurality of brackets are disposed in datum holes in the workpiece (Par. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to the plurality of brackets are disposed in datum holes in the workpiece as taught by Bordyn in the combination of Moteki and Dal Mutto in order to mount the markers (Borydn Par. 52) as a matter of design choice.

In claim 15, Moteki does not explicitly disclose wherein the plurality of calibration fiducial markers are held by a plurality of brackets, each bracket configured to hold one of the plurality of calibration fiducial markers and having a dowel configured for insertion into a datum hole disposed in the workpiece.
Bordyn teaches wherein the plurality of calibration fiducial markers are held by a plurality of brackets, each bracket configured to hold one of the plurality of calibration fiducial markers and having a dowel configured for insertion into a datum hole disposed in the workpiece (Par. 52 “dowels”, “dowel holes”, “mount”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein the plurality of calibration fiducial markers are held by a plurality of brackets, each bracket configured to hold one of the plurality of calibration fiducial markers and having a dowel configured for insertion into a datum hole disposed in the workpiece as taught by Bordyn in the combination of Moteki and Dal Mutto in order to mount the markers (Borydn Par. 52) as a matter of design choice.

In claim 16, Moteki in view of Dal Mutto and Borydn disclose all of claim 2. Moteki does not explicitly disclose wherein the plurality of brackets are disposed in datum holes in the workpiece.
Borydn teaches wherein the plurality of brackets are disposed in datum holes in the workpiece (Par. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to the plurality of brackets are disposed in datum holes in the workpiece as taught by Bordyn in the combination of Moteki and Dal Mutto in order to mount the markers (Borydn Par. 52) as a matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150112645 A1; REGISTRATION OF MULTIPLE LASER SCANS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865        

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
07/05/2022